DETAILED ACTION
Claims 1-5 and 11-15 are allowed.
This office action is responsive to the amendment filed on 01/04/21.  As directed by the amendment: claims 1, 12, and 13 have been amended; claims 6, 7 and 10 have been cancelled; and no claims have been added.  Thus, claims 1-5 and 11-15 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with 
John Brannon on 01/12/21.  The Examiner spoke with Applicant's Representative (John Brannon) via telephone on 01/12/21, Mr. Brannon provided the Examiner with authorization to further an Examiner's amendment to cancel non-elected claims 16-19.
The application has been amended as follows:
Please cancel claims 16-19.

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a content melting apparatus comprising the claimed exterior housing, bulkhead defining second and third volumes,  heating element heating 37 to 46 degrees Celsius, hinge assembly having a first hinge finger set pivotable about the hinge axis member and a second hinge finder set pivotable about the hinge axis member and noninterferingly mated with the first hinge finger set, the exterior housing having a first warmer door connect to the first hinge finger set, a second warmer door member connected to the second hinge finger 
The closest prior art citations are described hereafter:
Norris et al. (US 2014/0252031):   Norris teaches a beverage dispensing system which includes a 
dual beverage pouch basket 250 which is contained within a housing 130 and enclosed via a door 150 which is functionally opened and closed via a hinge 160.   However, the dispensing system of Norris does not teach a heating element, first and second warmer doors, nor the first and second hinge finger set which is offset from a vertical axis by an angle of between 10 and 30 degrees as claimed.      .
Wheeler (US 5,803,317):   Wheeler teaches a heating dispensing apparatus which utilizes a 
pouch with a liquid or viscous product included therein; however, the citation does not teach the claimed  hinge axis offset from the vertical axis by an angle of between 10 and 30 degrees: a hinge assembly further comprising: a first hinge finger set pivotable about the hinge axis: and a second hinge finger set pivotable about the hinge axis and noninterferinglv mated with the first hinge finger set: wherein the exterior housing further comprises: a first warmer door member operationally connected to the first hinge finger set: and a second warmer door member operationally connected to the second hinge finger set: wherein pivoting the first and the second door members pivots the first and second hinge finger sets respectively in opposite directions about the hinge axis.
Kohlweiss (US 2016/0237729):   Kohlweiss teaches a set of hinges (2/3) which are respectively 
coupled to a folding door 12 and outer door 13 (FIG. 4A).   However, the citation does not teach the claimed  hinge axis offset from the vertical axis by an angle of between 10 and 30 degrees: a hinge assembly further comprising: a first hinge finger set pivotable about the hinge axis: and a second hinge 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761